        Case 3:20-cv-00810-ATB Document 26 Filed 04/27/21 Page 1 of 2


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

RODNEY S.,
                                                   Plaintiff,
            v.                                                         3:20-CV-810
                                                                       (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                                   Defendant.

RODNEY S., Plaintiff Pro Se
JESSICA RICHARDS, Special Asst. U.S. Attorney, for Defendant

ANDREW T. BAXTER
United States Magistrate Judge

                    MEMORANDUM-DECISION AND ORDER

      This case was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1, and the consent of the parties. (Dkt. No. 12). On April 2, 2021, the

Commissioner filed a Motion for Remand pursuant to sentence four of 42 U.S.C. §

405(g). The pro se plaintiff did not respond to the Commissioner’s motion by the April

23, 2021 deadline set by the court.

      The Commissioner concedes that the Administrative Law Judge (“ALJ”) did not

consider the May 2019 opinion of plaintiff’s primary care provider, Dr. Hollandt,

(Administrative Transcript (“T.”) 227-28), in accordance with the applicable

regulations. Further, the Commissioner acknowledges that the administrative record

required further development, in particular, by obtaining pertinent treatment notes of

Dr. Hollandt. “When there are gaps in the administrative record or the ALJ has applied
           Case 3:20-cv-00810-ATB Document 26 Filed 04/27/21 Page 2 of 2


an improper legal standard . . . remand to the Secretary for further development of the

evidence” is generally appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980).

However, this court cannot conclude that “substantial evidence on the record as a whole

indicates that the [plaintiff] is disabled[,]” and thus, I cannot recommend a remand

solely for the determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d Cir.

1996).1

       Accordingly, this matter is remanded to the Commissioner for further

proceedings. On remand, the Commissioner should evaluate the medical opinion from

Dr. Hollandt in accordance with the applicable regulations; request Dr. Hollandt’s

treatment notes; offer Plaintiff the opportunity for a hearing; take any further action to

complete the administrative record; and issue a new decision.

       WHEREFORE, based on the findings above, it is

       ORDERED, that the decision of the Commissioner is REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further proceedings

consistent with this Memorandum-Decision and Order, and it is

       ORDERED, that the Clerk enter judgment for PLAINTIFF.



Dated: April 27, 2021




       1
          As the Commissioner notes in his Memorandum of Law, the record contains evidence
directly contradicting Dr. Hollandt’s restrictive opinion that plaintiff could not meet the
exertional requirements of even sedentary work. (Dkt. No. 24-1 at 1-2).

                                                 2
